UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7606


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIS MARK HAYNES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:98-cr-00520-PJM-1; 8:02-cv-03850-PJM)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willis Mark Haynes, Appellant Pro Se.  Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willis      Mark    Haynes        seeks     to      appeal      the    district

court’s order denying his Fed. R. Civ. P. 60(b) motion seeking

reconsideration of his the order denying his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.                The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).               A certificate of appealability will not

issue     absent      “a    substantial          showing        of      the    denial       of    a

constitutional        right.”            28    U.S.C.      § 2253(c)(2)          (2006).          A

prisoner       satisfies          this        standard       by      demonstrating             that

reasonable       jurists      would       find      that     any     assessment           of     the

constitutional        claims      by     the    district        court     is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude Haynes has not

made the requisite showing.                   Accordingly, we deny a certificate

of appealability and dismiss the appeal.

               Additionally, we construe Haynes’ notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C.A. § 2255.                      United States v. Winestock,

340     F.3d   200,     208    (4th      Cir.       2003).         In    order       to    obtain

                                                2
authorization to file a successive § 2255 motion, a prisoner

must     assert      claims      based   on    either:        (1) newly       discovered

evidence,      not     previously     discoverable      by    due     diligence,    that

would     be    sufficient       to   establish    by     clear       and     convincing

evidence       that,    but   for     constitutional         error,    no     reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.        28    U.S.C.A.     § 2255(h)     (West    Supp.       2009).      Haynes’

claims do not satisfy either of these criteria.                         Therefore, we

deny authorization to file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented       in    the     materials

before    the     court   and     argument     would    not    aid    the     decisional

process.

                                                                               DISMISSED




                                           3